 1 Elliot Gale (State Bar No. 263326)
   egale@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
   Larry Blankenship
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
 9

10
     LARRY BLANKENSHIP,                                 Case No.: 2:18-cv-00335-WBS-AC
11
                    Plaintiff,
12                                                      ORDER
13          vs.

14 CREDIT ONE BANK
             Defendant.
15

16
            Pursuant to the stipulation of the Parties, Credit One Bank, N.A. is dismissed with
17
     prejudice and each party shall bear its own attorneys’ fees and costs.
18

19
            IT IS SO ORDERED.
20
     Dated: October 4, 2019
21

22

23

24

25

26
27

28

                                                       1
                                              [PROPOSED] ORDER
